2005 ND 199
State of North Dakota, Plaintiff and Appellee
v.
Randal Steen, Defendant and Appellant.
No. 20050216.
Supreme Court of North Dakota.
Decided November 29, 2005
Randal R. Steen, pro se, North Dakota State Penitentiary, P.O. Box 5521, Bismarck, N.D. 58506-5521; submitted on brief.
Cynthia M. Feland, Assistant State's Attorney, 514 E. Thayer, Bismarck, N.D. 58501-4413; submitted on brief.
Per Curiam.
Per Curiam.
[¶1] Randal Steen appeals from a trial court's order denying his motion for a new trial. Steen argues the trial court should have granted him a new trial because he is actually innocent of the charges for which he was convicted. The trial court did not abuse its discretion in denying Steen's motion for a new trial. We summarily affirm under N.D.R.App.P. 35.1(a)(4).
[¶2] Gerald W. VandeWalle, C.J.
Mary Muehlen Maring
Daniel J. Crothers
Dale V. Sandstrom
Carol Ronning Kapsner